DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 4 is objected to because of the following informalities:  at line 2-3 the claim recites “wherein the follower includes at least four follower surfaces” which is believed should recite “wherein the plurality of follower surfaces includes at least four follower surfaces” (emphasis added) so that the claim can be better in line with what is now in amended claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected as indefinite for the recitation of “the follower in operative engagement with a spindle to cause rotary oscillating movement” in lines 15-16.  It is unclear if 
Claims 9-15 are rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7 and 9, as best understood, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yedlicka et al (US Patent Pub. 20070282344A1).
Yedlicka discloses a bone, cartilage, and disk removal tool assembly (bone drill and method of use).  Specifically in regards to claims 7, Yedlicka discloses a housing; a motor (498) mounted in the housing; a spindle (810 and shaft of 458) mounted for rotation to the housing; and a cam and follower mechanism (932 and 940 having 936) operably driven by the motor (498) and connected to the spindle (810 and shaft of 458) to oscillate the spindle (810 and shaft of 458) for providing a rotary oscillating cutting operation (As can be seen in Fig. 35-37, the drill 410 has a housing that encases the motor 498  and has a cam comprised of several cam profiles 932 seen in fig. 37 with a corresponding a follower having several follower surfaces 936 that move the sheath 810 and drill bit 458.) (Fig. 35-37; and Page 9 Para. [0132]-[0140]). The cam and follower mechanism (932 and 940 having 936) including a plurality of cams (932) supported 
In regards to claim 9, Yedlicka discloses wherein the oscillations per minute of the spindle is at least double rotations per minute of the motor (As shown in Fig. 37, the drill of Yedlicka meets the limitation since there are 6 cam/follower profiles therefore for every rotation of the motor 498 there are at least 6 oscillations made between the cam and followers.) (Fig. 37).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yedlicka et al (US Patent Pub. 20070282344A1).
In regards to claim 11-13, Yedlicka discloses wherein there are at least six cam profiles (932) and six follower surfaces (936) (Fig. 37).  However Yedlicka is silent as to the rotary oscillating motion being adjustable between at least ninety degrees of included angular motion .   


Claims 14-15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yedlicka in view of Wang (U.S. Patent Pub. 20080108010A1).
Yedlicka recites a removal tool assembly comprising a motor, housing, and a plurality of cams and followers as recited above in claim 7.  However, they are silent as to the housing having a light.  Wang in regards to claim 14-15 recites wherein said housing (body 10) includes at least one light (LED 30) therein, said at least one light having a beam directed at a distal end of the spindle (drill bit 21); and wherein the light is a light emitting diode (30) (Fig. 1 and 3; and Page 1 Para. [0011]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the apparatus of Yedlicka by adding a light to the housing in view of Wang to provide .

Allowable Subject Matter
Claims 1-6 are allowed over the prior art however, the claim objection in claim 4 must be corrected prior to allowance.

Response to Arguments
Applicant’s arguments with respect to the objections to drawings, the 112(f) of claim 7, and the 112 rejections of claims 1-5, 8, and 11-13 are moot since those objections have been withdrawn in light of applicant’s amendments filed on 8/20/21. 
Applicant's arguments filed 8/20/21 have been fully considered but they are not persuasive. Applicant argues that the Yedlicka reference does not have an oscillating motion since it is a hammer drill (Remarks Pg. 13-19).  The definition of oscillating is “[t]o swing backwards and forwards; to move to and fro between two points; to vibrate” as defined by the Oxford English Dictionary.  Yedlicka discloses that the impact ram 940 has a surface with followers 936 that interact with the cams 936 (Fig. 35-37; and Page 9 Para. [0132]-[0140]).  The impact ram 940 has a backwards and forwards oscillating movement in relation to the followers interaction with the cams, this backward and forward movement that is typical of an impact device meets the limitation of oscillating movement namely, it moves to and fro between two points.  Therefore, the drill of Yedlicka does have an oscillating motion that aids in the rotation and movement of the cutting device.  As to applicant’s argument that the device of Yedlicka would not break bone without harming soft tissue or without wrapping nerves around the tool .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775